F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            SEP 16 2004
                                    TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

 ROY DON ROBERTSON,

          Plaintiff - Appellant,
                                                          No. 04-4135
 v.                                                (D.C. No. 03-CV-841-JTG)
                                                           (D. Utah)
 ADULT PROBATION AND PAROLE
 DEPARTMENT; MIKE MAYOR;
 ROSS WILLIAMS; SCOTT HENRIE,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, HENRY, and TYMKOVICH, Circuit Judges. **


      Plaintiff-Appellant Roy Don Robertson, a state inmate appearing pro se,

appeals from the district court’s dismissal of his civil rights complaint, 42 U.S.C.

§ 1983. Mr. Robertson’s complaint was dismissed without prejudice by order

entered January 15, 2004, for failure to pay an initial partial filing fee and failure

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
to consent to have the remaining fee collected in increments from his inmate

account. R. Doc. 18. Thereafter, on May 11, 2004, Mr. Robertson filed motions

for appointment of counsel and a request for service of process. R. Docs. 20 &

21. The district court denied those motions in an order entered June 8, 2004,

noting that the motions were improper given that the case had been dismissed in

January. R. Doc. 22. On June 15, 2004, Mr. Robertson filed his notice of appeal

with the district court. R. Doc. 26.

      In his opening brief on appeal, Mr. Robertson argues that the district court

improperly dismissed his complaint. He also attempts to argue the merits of his

complaint. Fed. R. App. P. 4(a)(1)(A) states that a “notice of appeal must be filed

with the district clerk within 30 days after the judgment or order appealed from is

entered.” Mr. Robertson’s notice of appeal was filed nearly five months after the

order dismissing his claim. 1 The record does not reflect a request by Mr.

Robertson for an extension of time to file a notice of appeal, nor does it reflect

any circumstances warranting such an extension. See Jenkins v. Burtzloff, 69
F.3d 460, 462 (10th Cir. 1995); Fed. R. App. P. 4(a)(5) & (6). “[S]ince the taking

of an appeal within the prescribed time is mandatory and jurisdictional,” we are

without jurisdiction to review the decision on the merits. Budinich v. Becton


      1
         Mr. Robertson’s filing of a motion for appointment of counsel or a
request for service of process did not toll the time in which to take an appeal. See
Fed. R. App. P. 4(a)(4)(A).

                                         -2-
Dickinson & Co., 486 U.S. 196, 203 (1988); see 28 U.S.C. § 2107(a).

      APPEAL DISMISSED. We DENY Mr. Robertson’s motion to pay the

filing fee in partial installments; Mr. Robertson shall pay the unpaid balance due.

All other pending motions are DENIED.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-